Citation Nr: 0816259
Decision Date: 05/16/08	Archive Date: 06/26/08

DOCKET NO. 07-21 203                        DATE MAY 16 2008 

On appeal from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 

THE ISSUE 

Entitlement to service connection for the cause of the veteran's death. 

REPRESENTATION 

Appellant represented by: Maine Veterans' Services 

WITNESS AT HEARING ON APPEAL 

The appellant 

ATTORNEY FOR THE BOARD 

Harold A. Beach, Counsel 

INTRODUCTION 

The veteran, who died in 2006, served on active duty from December 1954 to April 1977. He had service in the Republic of Vietnam, where his awards and decorations included the Combat Action Ribbon. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO. The appellant is the veteran's surviving spouse. 

In December 2007, the appellant had a video conference with the Veterans Law Judge whose name appears at the end of this decision. A transcript of that hearing has been associated with the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C. VA will notify the appellant if further action is required. 

REMAND 

The appellant seeks entitlement to service connection for the cause of the veteran's death. During the pendency of the appeal, the United States Court of Appeals for Veterans Claims (Court) issued a decision which delineated VA's duty to notify and assist the appellant in the development of such claims. Hupp v. Nicholson, 21 Vet. App. 342 (2007). To date, however, the appellant has not received notice in accordance with the decision in Hupp. 


VA has a statutory duty to assist the appellant the development of her claim. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159. In Hupp; the Court held that in a claim for benefits for the cause of the veteran's death, such duty included notice to the appellant of the following: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a Dependency and Indemnity Compensation (DIC) claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected. 

In August 2006, VA notified the appellant of its duty to assist her in the development of her claim; however, that notice did not comply with the ruling in Hupp. Therefore, additional development of the claim is required prior to further consideration by the Board. Accordingly, the case is REMANDED for the following actions: 

1. Ensure that the appellant is notified of VA's duty to assist her in the development of her claim of entitlement to service connection for the cause of the veteran's death. 38 U.S.C.A. § 5103, 51 03A (West 2002 and Supp. 2007); 38 C.F.R. § 3.1 S9 (2007). Such notice must include, but is not limited to, the following: (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a Ole claim based on a condition not yet service connected. Hupp, 


2. When the actions requested in part 1 have been completed, undertake any other indicated development, if deemed by the RO/ AMC to be appropriate under the law. Then readjudicate the issue of entitlement to service connection for the cause of the veteran's death. 

If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue. The appellant need take no action unless she is notified to do so. 

The appellant has the right to submit any additional evidence and/or argument on the matters remanded by the Board. Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007). 

VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals 




